Markewich and Lupiano, JJ.,
dissent in a memorandum by Lupiano, J., as follows: During the trial, a settlement of plaintiff’s action against the landlord, defendant and third-party plaintiff Henra Realty Corp. was reached without any concession of liability on the part of Henra or the third-party defendant Elevator Engineering Co., Inc. In no way did this settlement, with its resulting stipulation, mandate that the trial court submit both the issue of apportionment and indemnification to the jury at the end of the trial of the third-party action. All it did, in this respect, was to allow the third-party action to proceed with both parties reserving to themselves whatever rights they had under the law. If the evidence adduced at the trial demonstrated that an apportionment was called for, then the trial court was required to submit apportionment to the jury. However, the evidence did not call for such a charge. The accident occurred on January 6, 1974. Only two days before, on January 4, 1974, the third-party defendant Elevator, according to its records, made a special call to the premises in connection with the agreement between the landlord and Elevator under which Elevator undertook to maintain the elevator. The record on appeal does not disclose circumstances under which the landlord, in receiving prior notice that the elevator was improperly functioning, negligently failed to so notify the third-party defendant elevator maintenance company. The trial court correctly charged indemnification only, and did not submit any issue as to apportionment of liability, i.e., the two possible verdicts were one for the third-party defendant or one for the third-party plaintiff. There is no evidence on this record that Henra was in pari delicto with Elevator, nor could the jury come to such conclusion. There was no showing that two elements concurred to cause the tort, to wit, negligent repair by Elevator and negligence on the part of the landlord Henra. Consequently, either Elevator Engineering Co., Inc., was not negligent, in which event the jury would find in Elevator’s favor, or Elevator Engineering was negligent and Henra would be entitled to indemnification, in which event the jury would find in Henra’s favor. Further, a new trial is not warranted. The evidence clearly indicates that apportionment is not applicable and that the verdict was not based on totally unsupported guesses, speculation or surmise. The experts testified that although it could have been a selector failure which caused the elevator to fail to stop at a designated floor, under no circumstances would the elevator have fallen at a very fast rate due to such failure. Other possible causes of the occurrence were testified to by both experts which did not result *831from negligence on the part of Elevator. The jury was entitled to come to the conclusion that it did. Accordingly, the judgment of the Supreme Court, Bronx County, entered on June 2, 1981 in favor of the third-party defendant, should be affirmed.